UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) √ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2012 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission file number: 0-52577 FUTUREFUEL CORP. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-3340900 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 8235 Forsyth Blvd., Suite 400 St. Louis, Missouri63105 (Address of Principal Executive Offices) (805) 565-9800 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes√No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes√No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act.(Check one): Large accelerated filer Accelerated filer√ Non-accelerated filer⁫ (do not check if a smaller reporting company) Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No√ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of August9, 2012: 41,319,057 PART I FINANCIAL INFORMATION Item 1. Financial Statements. The following sets forth our unaudited consolidated balance sheet as at June30, 2012, our audited consolidated balance sheet as at December31, 2011, our unaudited consolidated statements of operations and comprehensive income for the three- and six-month periods ended June30, 2012 and June30, 2011, and our consolidated statements of cash flows for the six-month periods ended June30, 2012 and June30, 2011. FutureFuel Corp. Consolidated Balance Sheets As at June30, 2012 and December31, 2011 (Dollars in thousands) (Unaudited) June 30, 2012 December 31, 2011 Assets Cash and cash equivalents $ $ Accounts receivable, net of allowances of $0 and $10 at June 30, 2012 and December 31, 2011, respectively Accounts receivable – related parties Inventory Prepaid expenses Marketable securities Other current assets 16 Total current assets Property, plant and equipment, net Other assets Total noncurrent assets Total Assets $ $ Liabilities and Stockholders’ Equity Accounts payable $ $ Accounts payable – related parties Income taxes payable Current deferred income tax liability Deferred revenue – short-term Accrued expenses and other current liabilities Accrued expenses and other current liabilities – related parties 17 43 Total current liabilities Deferred revenue – long-term Contingent liability – long-term Other noncurrent liabilities Noncurrent deferred income tax liability Total noncurrent liabilities Total Liabilities Commitments and contingencies Preferred stock, $0.0001 par value, 5,000,000 shares authorized, none issued and outstanding - - Common stock, $0.0001 par value, 75,000,000 shares authorized, 41,319,057 and 41,308,446 issued and outstanding as of June 30, 2012 and December 31, 2011, respectively 4 4 Accumulated other comprehensive income Additional paid in capital Retained earnings Total stockholders’ equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these financial statements. 2 FutureFuel Corp. Consolidated Statements of Operations and Comprehensive Income For the Three Months Ended June30, 2012 and 2011 (Dollars in thousands, except per share amounts) (Unaudited) Three Months Ended June 30, Revenues $ $ Revenues – related parties Cost of goods sold Cost of goods sold – related parties Distribution Distribution – related parties Gross profit Selling, general, and administrative expenses Compensation expense excluding stock-based compensation Stock-based compensation Other expense Related party expense 86 71 Research and development expenses Income from operations Interest income Interest expense (9 ) ) Loss on marketable securities ) ) Other (expense) income 96 ) Income before income taxes Provision for income taxes Net income $ $ Earnings per common share Basic $ $ Diluted $ $ Weighted average shares outstanding Basic Diluted Comprehensive Income Net income $ $ Other comprehensive loss from unrealized losses on available-for-sale securities, net of tax of $(730) in 2012 and of $(346) in 2011 ) ) Comprehensive income $ $ The accompanying notes are an integral part of these financial statements. 3 FutureFuel Corp. Consolidated Statements of Operations and Comprehensive Income For the Six Months Ended June30, 2012 and 2011 (Dollars in thousands, except per share amounts) (Unaudited) Six Months Ended June 30, Revenues $ $ Revenues – related parties Cost of goods sold Cost of goods sold – related parties Distribution Distribution – related parties Gross profit Selling, general, and administrative expenses Compensation expense excluding stock-based compensation Stock-based compensation Other expense Related party expense Research and development expenses Income from operations Interest income Interest expense ) ) Gain on marketable securities 58 Other (expense) income 44 ) Income before income taxes Provision for income taxes Net income $ $ Earnings per common share Basic $ $ Diluted $ $ Weighted average shares outstanding Basic Diluted Comprehensive Income Net income $ $ Other comprehensive(loss)/ income from unrealized (losses)/gains on available-for-sale securities, net of tax of $(29) and $272 in 2012 and 2011, respectively ) Comprehensive income $ $ The accompanying notes are an integral part of these financial statements. 4 FutureFuel Corp. Consolidated Statements of Cash Flows For the Six Months Ended June30, 2012 and 2011 (Dollars in thousands) (Unaudited) Six Months Ended June 30, Cash flows provided by operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Provision for (benefit from) deferred income taxes ) Change in fair value of derivative instruments and marketable securities (Gain)/Loss on the sale of investments ) Losses on disposals of fixed assets 27 Stock based compensation Noncash interest expense 12 11 Changes in operating assets and liabilities: Accounts receivable Accounts receivable – related parties 3 ) Inventory ) Income taxes receivable - Prepaid expenses Accrued interest on marketable securities - ) Other assets (3
